Citation Nr: 0714099	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-16 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include aggravation of right eye amblyopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  In a decision dated June 
2006, the Board reopened the veteran's claim of entitlement 
to service connection for an eye disability, and remanded the 
underlying claim for additional development.  The Board has 
reviewed the record, and finds that all remand directives 
were completed.  Thus, the Board may proceed with a decision 
at this time.


FINDINGS OF FACT

1. The veteran's January 1944 entrance examination 
demonstrates that right eye amblyopia existed at the time of 
his entry into active military service.

2. The credible and probative evidence demonstrates that the 
veteran's pre-existing right eye amblyopia did not undergo a 
permanent increase in severity during service.

3. An eye disorder did not manifest during the veteran's 
active military service or for many years after service; any 
current eye disorder is not related to service.


CONCLUSION OF LAW

An eye disorder, including right eye amblyopia, was not 
incurred or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An October 2006 letter informed 
him of the information and evidence necessary to warrant 
entitlement to the benefit sought, including notice regarding 
the disability rating and effective date to be assigned if 
service connection was granted.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  This letter also advised the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the October 2006 letter expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  

The Board notes that the October 2006 letter was sent to the 
veteran after the February 2003 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in October 2006 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a November 2006 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as all relevant VA 
and private treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  Finally, he 
was afforded a VA examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he entered service without glasses 
or even any knowledge of poor vision.  However, he was told 
at entry that his right eye vision was not very good.  He 
states that his vision continued to worsen during service and 
that his current eye problems are directly related to such 
service.

A. Aggravation of Right Eye Amblyopia

As an initial matter, the Board observes that the veteran's 
January 1966 induction examination notes that his right eye 
visual acuity is 20/200 uncorrected, but that it is 
correctable to 20/50.  The examiner expressly noted that the 
veteran has amblyopia of the right eye.  Seeing as the 
veteran's right eye amblyopia was noted on examination, the 
presumption of sound condition at service entrance does not 
attach in this case with respect to his right eye.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b).  
Thus, the veteran's claim includes one for aggravation of a 
preexisting disability.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  When the pre-service disability undergoes an 
increase in severity during service, the presumption of 
aggravation applies, and "clear and unmistakable" evidence 
is required to rebut such presumption.  38 C.F.R. § 3.306(b).  
The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

In the present case, the Board finds that the evidence of 
record does not demonstrate that the veteran's right eye 
amblyopia underwent a permanent increase in severity during 
service.  In this regard, the Board observes that a July 1968 
VA examination report notes that the veteran's uncorrected 
right eye visual acuity is 15/200; however, his vision is 
still correctable to 20/50.  Comparing such information to 
the veteran's induction examination, the Board notes that 
there is no change in the veteran's corrected vision; thus, 
there is no change in functional impairment.

The Board acknowledges that the veteran's service medical 
records contain a March 1967 eye clinic record which 
indicates that his right eye visual acuity is 20/300 
uncorrected, but that it is not correctable by lenses.  This 
opinion is also reflected on his February 1968 separation 
examination (which notes his right eye visual acuity as 
20/200 uncorrected).  Despite such evidence, the Board finds 
that the July 1968 VA examination report, and subsequent 
medical records, all demonstrate that the veteran's right eye 
visual acuity is correctable.  The Board observes that the 
July 1968 VA examination was conducted only five months after 
service separation.  

Most recently, an October 2006 VA examination report noted 
the veteran's uncorrected right eye visual acuity as 20/70; 
it was correctable to 20/50.  Following an examination and a 
review of the claims folder, to include the veteran's service 
medical records, the October 2006 VA examiner concluded that 
the veteran's right eye amblyopia has been stable since his 
January 1966 induction examination and that there has been no 
increase in severity during or since service.

In-service evidence may account for a temporary worsening of 
the veteran's right eye visual acuity/amblyopia.  However, 
service connection for aggravation requires competent medical 
evidence that the disability underwent a permanent increase 
in service of the severity of the underlying pathology of the 
condition, as opposed to a temporary exacerbation or 
intermittent flare-up of the associated symptoms due to the 
increased physical demands and activity generally experienced 
in service.
  38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  Thus, in light of the veteran's post-service medical 
records, including the July 1968 and October 2006 VA 
examination reports which demonstrate that the veteran's 
right eye visual acuity remains correctable to 20/50, and the 
October 2006 VA examiner's probative opinion that the 
veteran's right eye amblyopia did not undergo a permanent 
increase in service (or even after service), the Board finds 
that the veteran has not presented evidence that his pre-
existing right eye amblyopia was aggravated by service.  As 
such, he is not entitled to service connection for 
aggravation of right eye amblyopia.




B. Service Connection for an Eye Disorder Other than 
Amblyopia

The veteran's claim was one for service connection for an 
"eye disorder."  Thus, the Board's inquiry is not ended by 
its finding that service connection is not warranted for 
aggravation of right eye amblyopia.

Post-service medical records show that, in addition to right 
eye amblyopia, the veteran has been diagnosed with bilateral 
macular degeneration and mild cataracts.  After careful 
review of the record, the Board concludes that neither of 
these eye disorders is related to his active military 
service.  As such, service connection is not warranted for 
either of them.

The Board notes that the veteran's service medical records 
make no mention of either macular degeneration or cataracts.  
Furthermore, there is no mention of either eye disorder in 
the veteran's medical records for more than thirty years 
after service.  The Board finds that such evidence weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

In addition to a lack of in-service evidence of macular 
degeneration or cataracts or evidence shortly after service 
separation, the Board observes that there is no competent 
evidence of record that either of these disorders is related 
to service.  In fact, a January 2003 VA examination report 
specifically diagnoses the veteran with age-related macular 
degeneration of both eyes.  Additionally, the October 2006 VA 
examiner concluded that the veteran has some ancestry that 
puts him at a higher risk for macular degeneration.  It is 
thus the examiner's opinion that the veteran's macular 
degeneration is not due to military service.  As for the 
veteran's mild cataracts, the examiner concluded that they 
were not visually significant; however, he did not provide an 
etiological opinion.

The Board has reviewed and acknowledges the veteran's own 
statements that his current eye disorders are related to 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

Thus, with consideration of the probative October 2006 VA 
examiner's report, the length of time following service prior 
to a recorded diagnosis of an eye disorder other than right 
eye amblyopia, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for an eye disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an eye disorder, to 
include aggravation of right eye amblyopia, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


